1543 w¢;>'©‘)

CRAIG WATKINS
CRIMINAL DISTRICT' ATroRNEY
DALLAS 'CoUNTY, TEXAS

 

December,29, 2014

Abel Acosta, Clerk of the Court
Court of Criminal Appeals

P. O. Box 12308

Capitol Station

Austin, Texas 7871 1

Re: Trial Court Cause No. W91-22107-Q(A);
Ex parte James Berkely Hai‘bin, II

Dear Mr. Acosta:

On December 19, 2014, the Dallas County District Clerk’s Office filed the Clerk’s
Record in the above-mentioned case. That record contained the trial court’s Findings of
Fact and Conclusions of Law. The findings were issued on December 16, 2014 by the
Honorable Lena Levario, Presiding Judge of the 204th Judicial District Court in Dallas
County. The State was never served with a copy of said findings. The State learned of the
December 16 findings (which recommend that relief be granted in Applicant’s case) on
December 29, 2014 when the State, exercising due diligence, searched the online records
pertaining to this case.

Please allow this letter to serve as notice that, with all possible speed, the State
will prepare and file with the trial court a State’s Objections to the Trial Court’s
December 16, 2014 Findings of Fact and Conclusions of Law in the above-mentioned -
case.

_ Sincerely,
RECE|VED |N ' . -
col !P.T OF CR|MINAL APPEALS w W_
JAN 14 2015 '
n Brian Higginbotham
Abe| Acosta, Clerk Assistant District Attorney

State‘Bar No. 24078665

Frank Crowley Courts Building
133 N. Industrial Blvd., LB- 19
Dallas, Texas 75207-4399
(214) 653-3625

(214) 653-3643 fax

Frank Crowley Courts Building, 133 North Riverfront Boulevard, LB-l9' Dallas, Texas 75207-4399 (214) 653-3600

cc: Gary Udashen (via email)
Lena Levario (via email)

Frank Crowley Courts Building, 133 North Riverfront Boulevard, LB-l9 Dallas, Texas 75207-4399 (214) 653-3600

2 \